Fourth Court of Appeals
                                     San Antonio, Texas
                                           October 3, 2022

                                        No. 04-22-00622-CV

                                    IN RE Marissa PETERSON

                    From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017-CI-19610
                        Honorable Cynthia Marie Chapa, Judge Presiding


                                           ORDER
Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

       On September 29, 2022, relator filed a motion to stay trial court proceedings pending
resolution of her petition for writ of mandamus. Relator’s motion to stay trial court proceedings
is GRANTED. All proceedings in the underlying case are STAYED pending further order from
this court.
       Relator’s mandamus petition remains pending before the court.
           It is so ORDERED October 3, 2022.


                                                                   PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT